Sn the Auited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS

 

No. 19-0998V
UNPUBLISHED
ELEANOR GRAY Chief Special Master Corcoran
Petitioner, Filed: February 2, 2021
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages; Influenza
HUMAN SERVICES, (Flu) Vaccine; Shoulder Injury
Related to Vaccine Administration
Respondent. (SIRVA)

 

 

Andrew Donald Downing, Van Cott & Talamante, PLLC, Phoenix, AZ , for petitioner.

Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION’

On July 12, 2019, Eleanor Gray filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seg.? (the “Vaccine
Act’). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration as a result of an influenza vaccine received on December 23, 2018.
Petition at 1-4; Stipulation, filed February 2, 2021, at ¢§ 2-4. Petitioner further alleges the
vaccine was administered in the United States, she experienced the residual effects of
her condition for more than six months, and there has been no prior award or settlement
of a civil action for damages as a result of her alleged condition. Petition at 1, 4; Stipulation
at 7 3-5. “Respondent denies that petitioner sustained a shoulder injury as defined in the
Vaccine Injury Table; denies that the vaccine caused petitioner’s alleged shoulder injury,
or any other injury; and denies that her current condition is a sequelae of a vaccine-related
injury.” Stipulation at J] 6.

 

' Because this unpublished decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
Nevertheless, on February 2, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $40,000.00 in the form of a check payable to Petitioner.
Stipulation at § 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.°

IT IS SO ORDERED.
s/Brian H. Corcoran

Brian H. Corcoran
Chief Special Master

 

’ Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

 

ELEANOR GRAY,

Petitioner, No. 19-998V

Chief Special Master Corcoran

V. ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,

Respondent.

STIPULATION
The parties hereby stipulate to the following matters:
1. Eleanor Gray (“petitioner”) filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for an injury allegedly related to petitioner’s receipt
of an influenza (‘flu’) vaccine, which is contained in the Vaccine Injury Table (the “Table”), 42

C.F.R. § 100.3(a).

2. On December 23, 2018, petitioner received a flu vaccine in her left deltoid.
3. The vaccine was administered in the United States.
4. Petitioner alleges that she sustained a shoulder injury related to vaccine

administration (“SIRVA”) within the time period set forth in the Table, or in the alternative, that
her alleged shoulder injury was caused by the vaccine. She further alleges that she experienced

the residual effects of this condition for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil

action for damages as a result of her alleged condition.

lof5
6. Respondent denies that petitioner sustained a shoulder injury as defined in the
Vaccine Injury Table; denies that the vaccine caused petitioner’s alleged shoulder injury, or any
other injury; and denies that her current condition is a sequelae of a vaccine-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after anentry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue a
lump sum of $40,000.00 in the form of a check payable to petitioner. This lump sum represents
compensation for all damages that would be available under 42 U.S.C. § 300aa-15(a).

9, As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to 42
U.S.C. § 300aa-21(a)(1) and anapplication, the parties will submit to further proceedings before
the special master to award reasonable attorneys’ fees and costs incurred in proceeding upon this
petition.

10. Petitioner and her attorney represent that they have identified to respondent all
known sources of payment for items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,
Federal or State health benefits programs (other than Title XIX of the Social Security Act (42
U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount
awarded pursuant to paragraph 9, will be made in accordance with 42 U.S.C. § 300aa-15(i),

subject to the availability of sufficient statutory funds.
2o0f5
12. The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money
provided pursuant to this Stipulation will be used solely for the benefit of petitioner as
contemplated by a strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the
conditions of 42 U.S.C. § 300aa-15(g) and (h).

13. In return for the payments described in paragraph 8, and any amount awarded
pursuant to paragraph 9, petitioner, in her individual capacity, and on behalf of her heirs,
executors, administrators, successors, or assigns, does forever irrevocably and unconditionally
release, acquit and discharge the United States and the Secretary of Health and Human Services
from any and all actions or causes of action (including agreements, judgments, claims, damages,
loss of services, expenses and all demands of whatever kind or nature) that have been brought,
could have been brought, or could be timely brought in the Court of Federal Claims, under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or
in any way growing out of, any and all known or unknown, suspected or unsuspected personal
injuries to or death of petitioner resulting from, or alleged to have resulted from the vaccine
administered on December 23, 2018, as alleged in a Petition filed on July 12, 2019, in the United
States Court of Federal Claims as petition No. 19-998V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in
conformity with a decision that is in complete conformity with the terms of this Stipulation, then
the parties’ settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
30f 5
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or do any actor thing other than is herein expressly stated and
clearly agreedto. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that any vaccines caused petitioner’s alleged shoulder
injury, or any other injury or her current condition.

18. All rights and obligations of petitioner shall apply equally to petitioner’s heirs,

executors, administrators, successors, and/or assigns.

END OF STIPULATION

4o0f$
Respectfully submitted,

PE TERONER:

Ae wre fb,

ELEANOR GRAY

ATTORNEY OF RECORD FOR
PETITIONER:

     

ANDREW D. DOWNING ESQ
Van Cott & Talamante, PLLC
3030 N. Third Street, Suite 790
Phoenix, Arizona 85012

(602) 257-9160

AUTHORIZED REPRESENTATIVE

OF THE SECRETARY OF HEALTH
AND HUMAN SERVICES:

CALT Dale Wahler, PNSe, fr
TAMARA OVERBY
Acting Director, Division of
Injury Compensation Programs
Healthcare Systems Bureau
U.S. Department of Health
and Human Services
5600 Fishers Lane
Parklawn Building, Mail Stop 08-N146B
Rockville, MD 20857

 

Dated: O2/0z/z07\

 

5 of 5

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

dh oot

HEATHER L. PEARLMAN
Acting Deputy Director
Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

ha M Corben
by Nedathunl Peat Man

JULIA M. COLLISON

Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamm Franklin Station
Washington, DC 20044-0146
(202) 305-0102